Title: To John Adams from Judith Sargent Stevens Murray, 11 March 1799
From: Murray, Judith Sargent Stevens
To: Adams, John



Sire
Boston Franklin Place March 11th 1799

Glowing with gratitude for your last condescending favour, it is beyond my ability to preserve that respectful silence, which would, perhaps, best become me. Accept, Sire, such thanks as are proper for me to give, and for you to receive: and may that august Executive, who hath delegated to you a portion of his authority, long preserve you, in your illustrious career, and continue you a rich, and inestimable blessing, to this infant Nation. Greatly do we need the protecting care of such a Father, and immeasurably Courteous, is that divine arrangement, which proportioned your abilities, to our exigencies.
I drop the tear of respectful commiseration, over your pathetic exclamation, relative to the continued indisposition of your most excellent Lady! I had been informed her health was perfectly restored, and a paragraph in a philadelphia paper, led me to conceive she had joined you at the seat of government my regrets upon the occasion, correspond with the magnitude of those sorrows, which assail the bosom, of him to whom the prosperity of United Columbia is principally committed. May the existence and health of her whom you so justly love, and admire, be right precious in the sight of him, with whom are the issues of life and of death.
Your benevolent wishes respecting Mr Murray, and myself, are received with respectful, and affectionate gratitude.
I did not, Sire, solicit you for my brother, his appointment to the government of the Mississippi Territory is, as far as I am informed, fully commensurate with his wishes. I presumed to approach you in behalf of my friend, and kinsman, Mr Epes Sargent, now resident in Hampstead, in the State of New Hampshire, who hath deserved well of our government, and whose merit, and pretensions, I asseyed to sketch, in the letter which I did myself the honour to address to you, up the 13th of August last. General Hamilton, now in Philadelphia, with the honourable Mr Wolcott, and other officers of the Treasury, will, I presume, stand forth, ready Vouchers for the talents, punctuality, and respectability, of Mr Sargent.
Placed at a distance from my kinsman, I cannot immediately consult him, but as you condescend to permit me to reurge my suit, after receiving instructions from him, I will, should it be necessary, submit them to your consideration.
I am, / Sire, / With the utmost esteem, admiration, and respect. / your most obedient / and very humble servant

J. Sargent Murray